Citation Nr: 0801600	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  06-34 253	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorneys fees from past due 
benefits based on the grant of service connection for PTSD in 
a May 18, 2006, rating decision.

(The issues of entitlement to service connection for skin 
rash, fatigue, hypertension, joint pain, memory loss, 
bleeding gums, night sweats, lung/respiratory problems, 
diarrhea, gastrointestinal problems, leishmaniasis, sleep 
apnea, heart problems, psychiatric problems other than post-
traumatic stress disorder (PTSD) to include depression and 
anxiety, headaches, sinusitis, bilateral eye disorder, an 
initial evaluation for PTSD in excess of 50 percent; an 
effective date prior to November 8, 2001, for the grant of 
service connection for PTSD; and a total rating based on 
individual unemployability, due to service-connected 
disability (TDIU) are the subject of a separate Board 
decision.)


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The appellant in this case is an attorney at law who 
represents the veteran in VA proceedings.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2006 determination by Regional Office 
(RO) of the Department of Veterans Affairs (VA) in 
Montgomery, Alabama. 


FINDINGS OF FACT

1.  In June 2003 the Board remanded the claim of entitlement 
to service connection for PTSD.  

2.  In a May 2006 rating decision, the RO granted service 
connection for PTSD, with a 50 percent evaluation and an 
effective date of November 8, 2001.  

3.  There is no final Board decision on the merit of the 
issue of entitlement to service connection for PTSD.  


CONCLUSION OF LAW

The criteria for the payment of attorneys fees from past due 
benefits based on the grant of service connection for PTSD in 
a May 18, 2006, rating decision have not been met.  38 
U.S.C.A. § 5904 (West 2002); 38 C.F.R. § 20.609 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 5904(c)(1), a fee may 
not be charged, allowed, or paid for an attorney's services 
with respect to services provided before the date on which 
the Board first makes a final decision in a case.  Such a fee 
may be charged, allowed, or paid in the case of services 
provided after such date only if an attorney is retained with 
respect to such case before the end of a one-year period 
beginning on that date.

Under the provisions of 38 C.F.R. § 20.609(c), an attorney 
may charge fees only if both of the following conditions have 
been met: a final Board decision has been promulgated with 
respect to the issue involved, and the attorney was retained 
not later than one year following the date on which that 
Board decision was promulgated.  See In the Matter of the Fee 
Agreement of Mason, 13 Vet.App. 79, 83-86 (1999).

Pursuant to 38 U.S.C.A. § 5904(c)(1), a fee agreement may be 
entered into between a claimant and an attorney for services 
provided only after the Board makes a final decision on the 
issue involved in a case.  In the Matter of the Fee Agreement 
of Smith, 4 Vet.App. 487, 490 (1993).  The issue extant in 
the final Board decision in a case must be the same issue for 
which the attorney is seeking payment.  In the Matter of the 
Fee Agreement of Stanley, 10 Vet.App. 104, 107 (1997).

A "final decision" is one which was appealable under Chapter 
72 of title 38, United States Code, or which would have been 
so appealable if such provision had been in effect at the 
time of the decision.  38 C.F.R. § 20.1401(a) (2007).  

In this case, there was no Board decision addressing the 
merits of the claim of entitlement to service connection for 
PTSD before the May 2006 rating decision that granted service 
connection.  The June 2003 Board action merely remanded the 
claim to issue a statement of the case for further 
development.  It was not a final decision.  38 C.F.R. 
§ 20.1401(a).  While the Board notes that the June 2003 Board 
decision denied claims of service connection for depression 
and anxiety, these are separate and distinct from the claim 
of service connection for PTSD.  This is evident in the fact 
that a claim for PTSD is governed by regulations which are 
different from regulations to substantiate a claim of service 
connection for depression and anxiety.

As there was no final Board decision with respect to 
entitlement to service connection for PTSD, the attorney is 
not entitled to payment of attorney fees based on the RO's 
May 2006 rating decision granting service connection for 
PTSD.  

Accordingly, the attorney's claim for entitlement to payment 
of attorneys fees from 


past due benefits based on the grant of service connection 
for PTSD in a May 18, 2006, rating decision, is denied.

ORDER

Entitlement to payment of attorneys fees from past due 
benefits based on the grant of service connection for PTSD in 
a May 18, 2006, rating decision, is denied.



                    
_________________________________________________
	K. OSBORNE
Veterans Law Judge,  Board of Veterans' Appeals






 Department of Veterans Affairs


